Citation Nr: 1709805	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disorder, to include tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, legs, and scalp also claimed as due to exposure to an herbicide agent. 

3.  Entitlement to service connection for soft tissue tumors, to include as due to exposure to an herbicide agent. 

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD. 

5.  Entitlement to service connection for a pulmonary disorder, to include as secondary to service-connected PTSD. 

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a low back disorder.

9.  Entitlement to service connection for bone spur in the right foot.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from May 1966 to May 1970, including service in Vietnam from January 1968 to January 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, August 2009, November 2009, June 2012, and February 2017 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in April 2011 at which time it was remanded for additional development.  

As noted in the April 2011 Board remand, in a March 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a scalp disorder.  The next month, the Veteran submitted a notice of disagreement (NOD) in relation to the scalp service connection claim.  The claims file did not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in April 2005 as to the scalp service connection claim.  As such, the scalp disorder issue was remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Unfortunately, no SOC regarding the scalp disorder issue has been issued.  However, as the Board is granting service connection for a skin disorder, to include a scalp disorder, below, the failure to issue an SOC with regard to this issue is harmless error.

The issues of entitlement to service connection for hypertension, bilateral hearing loss, tinnitus, a low back disorder, and bone spur in the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of anxiety and chronic sleep impairment, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

3.  There is no evidence of a pulmonary disorder in service and no competent evidence that the Veteran's current pulmonary disorder was incurred, caused, or aggravated by any aspect of active service (including a service-connected disability) to include presumed exposure to an herbicide agent.

4.  There is no evidence of soft tissue tumors in service and no competent evidence that the Veteran's current soft tissue tumors were incurred, caused, or aggravated by any aspect of active service to include presumed exposure to an herbicide agent.

5.  Resolving all doubt in his favor, a skin disorder, to include tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, legs, and scalp, is related to the Veteran's military service


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for soft tissue tumors have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for establishing entitlement to service connection for a skin disorder, to include tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, legs, and scalp have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the skin disorder issue, as the Board's decision to grant service connection for degenerative disc disease and degenerative joint disease of the lumbar spine herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

With regard to the PTSD, pulmonary disorder, and soft tissue tumor issues, the Board finds that VA has satisfied its duty to notify under the VCAA by way of April 2007 (soft tissue tumors) and May 2009 (PTSD and pulmonary disorder) letters which were sent prior to the initial unfavorable decisions in December 2007 and August 2009, respectively.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records have been obtained and considered.  While there do appear to be outstanding treatment records from Dr. W.D. and Red Bird Clinic, the Veteran has not provided appropriate authorization for VA to obtain these records despite requests by VA to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively ... wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence").

With regard to the PTSD issue, the Veteran was afforded VA examinations in May 2009 and March 2012 to determine the nature and severity of his PTSD.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the March 2012 examination.  Rather, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). 

With regard to the pulmonary disorder and soft tissue tumor issues, the Veteran was afforded VA examinations in May 2009 (pulmonary disorder), March 2012 (pulmonary disorder), and August 2012 (soft tissue tumors) to determine the nature and etiology of the disorders.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for adjudication purposes.  Moreover, the Board finds that the May 2009, March 2012, and August 2012 VA examinations and accompanying opinions are adequate to decide the issues adjudicated below as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

As previously noted, in April 2011, the Board remanded the case for additional development, to include obtaining outstanding treatment records from the Vet Center (which was accomplished in January 2014), VA treatment records dated prior to January 2004 (for which a negative response was received in June 2014), and records from Dr. W.D. and the Red Bird Clinic (for which an attempt was made to obtain authorization to obtain these records in May 2011), as well as to afford the Veteran additional VA examinations (which was accomplished in March 2012).  Therefore, the Board finds that the AOJ has substantially complied with the April 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Increased Rating Analysis

The Veteran is current in receipt of a 30 percent evaluation for his service-connected PTSD.  He contends that such disability is more severe than as reflected by the currently assigned rating.  Additionally, he alleges that his PTSD symptomatology renders him unemployable.  Therefore, the Veteran claims that he is entitled to a higher rating for his PTSD.

Historically, the Veteran's claim for service connection for PTSD was granted in a January 2006 rating decision and an initial 30 percent rating was assigned, effective August 3, 2004.  The Veteran disagreed with the initial evaluation in January 2007, and perfected an appeal of this decision in September 2007.  However, in December 2008, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement on a VA Form 21-4138 in which he withdrew his appeal.  In January 2009, the Veteran submitted a new claim for an increased evaluation for his PTSD disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Evidence relevant to the severity of the Veteran's PTSD since one year prior to the January 2009 claim for an increase includes VA psychiatric examination reports dated in February 2008, May 2009, and March 2012.  

During the February 2008 VA examination the Veteran reported experiencing symptoms of forgetfulness, anger, nightmares, and ringing in the head.  He reported that his nightmares were recurrent and that, because of the nightmares, he never sleeps more than five hours per night.  He also reported that his nightmares were becoming more frequent than they used to, approximately three to four times per month, however, it was noted that during the Veteran's previous VA examination he reported that the nightmares were occurring a couple of times per week.  The Veteran reported that he was experiencing PTSD symptoms three to six times per month.  He indicated that his occupational functioning was good and that his work a as truck driver was going well.  He also reported that he and his wife had reunited one year earlier after a period of separation.  The Veteran denied receiving psychiatric care but previously attended meetings at the Dallas VA Medical Center for about one and a half months but then he changed jobs and could no longer attend.  The examiner wrote that the Veteran did not appear to be in any acute distress and was not experiencing a sense of need for additional treatment.  The Veteran reported that his job as a truck driver had remained constant for many years.  He owned his own truck and contracted to complete delivery runs.  The Veteran reported that his schedule involved long work hours but that work was going well.  The Veteran lived with his wife and adult disabled daughter.  He also had an adult son with whom he was distant.  He indicated that his relationship with his wife was good, that he enjoyed playing billiards occasionally, and that he attended church on a weekly basis.  

On mental status examination the Veteran appeared well groomed and well kempt.  He evidenced no problems with posture or gait but his psychomotor activity was somewhat reduced.  His eye contact was good but his manner of interaction was flat and he evidenced poverty in content of speech.  His speech was otherwise normal in terms of rate, rhythm, tone, and volume.  His thought processes were clear, logical, goal-directed, and coherent.  His thought content was relevant and appropriate.  He had no history of delusions or hallucinations.  The Veteran did report that he sometimes saw unusual visual phenomena on the road such as mirages, but he reported that there were normally misperceptions of shadows or something similar to that.  It did not appear that these experienced reflected hallucinations.  In terms of the Veteran's mood, he reported that he was "fairly easygoing."  The Veteran's affect was flat and he denied suicidal and homicidal ideation.  The Veteran was oriented times three but showed some mild deficits in his memory.  He had difficulty naming recent presidents and he recalled two of three words after five minutes.  His general fund of information appeared less than average.  His ability for abstract reasoning appeared intact.  His responses to questions designed to elicit social judgment reflected his tendency toward withdrawal and lack of socialization.  The Veteran also had some deficits in attention and concentration.  His level of psychological insight appeared poor.  

The examiner wrote that the Veteran was not suffering any deficits in his occupational functioning.  In terms of social functioning, the Veteran experienced withdrawal and limited involvement in interpersonal relationships which created some impairment due to isolation and social withdrawal.  The examiner diagnosed PTSD, mild to moderate, and assigned a GAF of 61.

During the May 2009 VA examination it was noted that the Veteran started seeking treatment for his PTSD again in April 2009 for medication management.  The Veteran had been unemployed since November 2008 due to shortness of breath but his unemployment was triggered by a "lack of work" as he was a contract truck driver and the economy had reduced his work.  The Veteran continued to live with his wife of 28 years and adult daughter.  He reported that things at home were good other than the lack of income.  The Veteran's leisure pursuits were unchanged but it was noted that the Veteran was spending time with friends working on cars/trucks and playing billiards.  

On mental status examination there was no impairment of thought process or communication.  While there was a history of possible delusions/hallucinations, they were described as mild and they were not manifest on examination.  The Veteran had good eye contact and was reserved but polite and cooperative.  He had the ability to maintain minimal personal hygiene.  He was oriented times four to person, place, and time.  The Veteran rated his memory as "not good" in that he forgets "quite a bit" but then remembers later.  There was no obsessive or ritualistic behavior.  The Veteran's rate and flow of speech was within normal limits.  There were no panic attacks and, when asked about depression, the Veteran responded "good."  The Veteran denied impaired impulse control and its effect on motivation or mood.  With regard to sleep impairment, the Veteran denied current interference with daily activities when working but noted that his sleepiness sometimes caused him to be late in making appointments for his trucking deliveries.  

The examiner found that the Veteran's PTSD symptoms remained relatively unchanged and continued a diagnosis of PTSD, mild to moderate, assigning a GAF score of 61.

During the March 2012 VA examination, the examiner continued a diagnosis of PTSD and assigned a GAF score of 73.  There were no other mental disorders diagnosed.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was noted that the Veteran continued to live with his wife and adult daughter.  He spent his free time shooting pool with his friends, studying, completing housework, and looking for work.  In November 2011, the Veteran returned to work part-time as a term life insurance salesman.  He did similar work in the 1980s and did well from a cognitive standpoint (he understood his duties and products), but it is a commission-based program and he has had difficulty approaching people to sell to them.  

It was noted that the Veteran had a prescription for psychiatric medication but did not use it.  On mental status examination, the Veteran endorsed anxiety and chronic sleep impairment.  There were no other symptoms.  The examiner noted that the Veteran's PTSD symptoms were "very mild" and that, according to the Veteran, his symptoms were "under control pretty well."  In terms of the Veteran's employability, the examiner wrote that the Veteran remained fully independent in his activities of daily living as well as more complex instrumental activities of daily living such as financial and medication management.  He denied significant cognitive changes.  The Veteran retired from trucking in 2008 due to increased fuel prices, but did well otherwise for 25 years.  He had returned to work part-time selling life insurance, and is doing well except for having difficulty approaching people to develop sales.  He remained socially active and enjoyed playing pool with friends.  The overall impact of PTSD symptoms on the Veteran's life was mild and primarily related to his personal distress rather than occupational or social impairment.  

Also of record are VA outpatient treatment records dated through September 2016 and records from the Vet Center dated from January 2007 through June 2008.  These records support the findings in the VA examinations reported above.  Specifically, a November 2014 VA treatment record shows that the Veteran continued to be employed part-time in insurance.  A May 2014 VA treatment record shows that the Veteran denied anxiety, depression, hopelessness, and any other PTSD issues in the past month.  A January 2013 VA treatment record shows significant insomnia but also shows that the Veteran slept six to seven hours each night.  A January 2007 Vet Center record shows that the Veteran was experiencing nightmares, flashbacks, persistent sleep difficulty, and intrusive thoughts.

Considering such evidence in light of the criteria noted above, the Board finds the Veteran's PTSD does not meet the criteria for at least the next higher, 50 percent, evaluation.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to symptoms like flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Here, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability throughout this appeal.  In this respect, the Veteran has not been found to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.  The Veteran has also not been shown to have any significant impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  Although some memory loss was demonstrated upon examination in May 2009, the subsequent March 2012 VA examination showed no significant problems with memory.  Also, while the February 2008 and May 2009 VA examinations showed flattened affect, the March 2012 VA examination showed normal affect.  The Veteran has not demonstrated impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  For instance, the Veteran has reported a number of positive relationships: with his wife, adult daughter, and several friends.  As for industrial impairment, while the Veteran was unemployed from October 2008 through November 2011, it appears that this was due to the economy and his shortness of breath, not his PTSD.  Furthermore, the Veteran has been employed part-time as an insurance salesman in November 2011 and the evidence does not show, that his service-connected PTSD renders him unemployable

Also, the Veteran was assigned GAF scores of 61 during the February 2008 and May 2009 VA examinations and a GAF score of 73 during the March 2012 VA examination.  As above, a GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

The Veteran's symptoms are more closely in line with a 30 percent evaluation.  For instance, while he currently exhibits symptoms such as anxiety and chronic sleep impairment, such disturbances are more characteristic of the criteria for the 30 percent rating.  His functioning can be described as satisfactory as he has routine behaviors, is capable of self-care, and is conversant and capable of describing his situation in detail.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for any higher evaluation likewise are not met.

The Board does not find evidence that the Veteran's disability rating should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 30 percent during any time within the appeal period.
In conclusion, the Board finds that the evidence warrants a disability rating of no more than 30 percent under DC 9411 for the Veteran's PTSD.

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting a higher evaluation, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an initial increased rating for PTSD and the appeal is denied.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

With regard to the Veteran's PTSD, such is manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  Higher ratings including 50, 70, and 100 percent ratings are available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by anxiety and chronic sleep impairment.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to his PTSD.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected PTSD addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected PTSD is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, while the Veteran was unemployed from October 2008 through November 2011, it appears that this was due to the economy and his shortness of breath, not his PTSD.  Furthermore, the Veteran has been employed part-time as an insurance salesman in November 2011 and the evidence does not show, that his service-connected PTSD renders him unemployable.  Therefore, the issue of a TDIU, as "part and parcel" to the appendectomy scar issues, has not been raised and no further consideration of such is necessary.

III. 
Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases as listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's service personnel records reflect service in Vietnam during the relevant time period.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders; however, neither COPD, soft tissue tumors, tinea cruris, nor tinea pedis are included on such list.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006. The new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. 
§ 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, for the Veteran's soft tissue tumor claim that was filed prior to October 10, 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

1.  Pulmonary disorder

In this case, the Veteran alleges that he has a pulmonary disorder which was caused or aggravated by his service-connected PTSD.  The Veteran's service treatment records are negative for a pulmonary disorder.  Significantly, the Veteran's April 1970 separation examination notes a normal respiratory system.  

Post-service treatment records show a pulmonary disorder as early as 2004.  Specifically, a July 2004 VA treatment record shows complaints of shortness of breath on exertion that had become worse over the last four to five months.  He could walk up one or two flights of stairs but would breathe heavier than he used to.  A February 2005 VA treatment record notes a diagnosis of chronic obstructive pulmonary disorder (COPD). 

The Veteran submitted a claim for service connection for "shortness of breath" secondary to his service-connected PTSD in January 2009.  In connection with this claim, he was afforded a VA examination in May 2009.  At that time, the Veteran reported that he was having difficulty walking due to extreme shortness of breath and felt that this was one of the reasons he was unable to work. The examiner noted that the Veteran would undergo pulmonary function testing (PFT) and diagnosed shortness of breath.  The examiner wrote that PFT concluded that the Veteran's shortness of breath was due to deconditioning and opined that the Veteran's shortness of breath was not likely associated with his PTSD, nor was it a cause of his unemployability.    

As above, the Board remanded this case in April 2011 for additional medical examination and opinion.  Specifically, it was noted that the May 2009 VA examiner did not address the question of whether or not the Veteran's pulmonary pathology was aggravated by a service-connected disability.  In addition, the May 2009 VA examiner did not address whether or not the Veteran's current pulmonary pathology was related to service on a direct basis.

Pursuant to the Board remand, the Veteran was afforded a new VA examination in March 2012.  The examiner diagnosed COPD with an onset date of 2004.  The examiner also noted that the Veteran's service treatment records were negative for any respiratory conditions and that the Veteran had a long history of smoking.  Upon review of the claims file, the examiner opined that the Veteran's COPD was less likely than not began during the Veteran's military service or within one of his discharge as there were no respiratory complaints from those time periods.  The examiner also wrote that the Veteran's COPD was less likely as not related to an herbicide agent as COPD is not on the presumptive list of 14 disorders that are caused by herbicide agents.  The examiner also wrote that there was no record of COPD being aggravated by a service-connected disability, as such, it was less likely than not that the Veteran's COPD was aggravated by a service-connected disability.  Significantly, the examiner wrote that the Veteran's COPD was more likely than not related to the Veteran's long history of smoking as medical literature states the most common etiology of COPD is smoking.  

Also of record is an August 2007 statement from Dr. W.D. notes that the Veteran's multiple medical problems are secondary to the Veteran's military service in Vietnam (to include his presumed exposure to herbicides). 

Initially, while not contended by the Veteran, the claim must be denied on a direct basis.  First, service treatment records are negative for a pulmonary disorder and the separation history and physical examination in April 1970 identified no physical abnormalities of the respiratory system.  Rather, the earliest evidence of a pulmonary disorder is dated in July 2004.  Moreover, there is no medical opinion linking the Veteran's pulmonary disorder to service on a direct basis.  

The claim must also be denied on a presumptive basis.  First, there is no evidence of a pulmonary disorder within one year of the Veteran's discharge.  Also, though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicides during service, the Board observes that COPD is not a disease for which a presumption based on herbicide exposure is warranted under section 3.309(e).  Furthermore, while the August 2007 statement from Dr. W.D. relates some of the Veteran's medical problems to the Veteran's Vietnam service, he did not provide a rationale for this opinion, nor did he specifically relate the Veteran's COPD to the Veteran's presumed exposure to herbicide agents.  As such, presumptive service connection is not warranted.  

Finally, the Board finds that service connection for a pulmonary disorder as secondary to the Veteran's service-connected PTSD is not warranted.  In this regard, both the May 2009 and March 2012 opinions indicate that there is no relationship between a pulmonary disorders and PTSD and the March 2012 opinion explained that the Veteran's pulmonary disorder was most likely due to the Veteran's long history of smoking.  As the March 2012 VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.

While the Veteran contends that his pulmonary disorder is secondary to his service-connected PTSD, the Board accords his statements regarding the etiology of the disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of a hernia involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In addition, even if the Veteran was competent to provide such an opinion, the reasoned conclusions of a medical professional are more probative than the Veteran's lay assertions.  The examiners have medical training, experience, and education that the Veteran is not shown to have.

Therefore, based on the foregoing, the Board finds that service connection for a pulmonary disorder is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection a pulmonary disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

2.  Soft tissue tumors

In this case, the Veteran alleges that he has soft tissue tumors which are caused by his presumed exposure to herbicide agents.  The Veteran's service treatment records are negative for soft tissue tumors.  Significantly, the Veteran's April 1970 separation examination is negative for any tumors and shows a normal gastrointestinal system.  

Post-service VA treatment records show that the Veteran was found to have a gastrointestinal stromal tumor in June 2004 and underwent resection of this tumor in July 2004.  A July 2007 esophagogastroduodenoscopy (EGD) shows several small polyps in the stomach body and duodenal third portion that were all removed completely. 

The Veteran submitted a claim for service connection for "soft tissue tumor" in February 2007.  In connection with this claim he submitted an August 2007 statement from Dr. W.D. notes that the Veteran's multiple medical problems are secondary to the Veteran's military service in Vietnam (to include his presumed exposure to herbicides).  

The Veteran was afforded a VA examination in August 2012.  The examiner diagnosed a lipoma, noting an onset of 2004.  Upon review of the claims file, the examiner found that the Veteran's claimed soft tissue tumors were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's military service.  The examiner noted that, while there was a November 2004 treatment record from Dr. W.D. wherein Dr. W.D. opined that the Veteran had "multiple soft tissue tumors most probably secondary to Agent Orange," the August 2012 VA examiner was unsure how Dr. W.D. came to that conclusion as there is no credible medical literature linking lipomas or soft tissue tumors to herbicide exposure.

The August 2012 VA examiner wrote that, according to the Mayo Clinic: 

A lipoma isn't cancer and is usually harmless.  Treatment generally isn't necessary, but if the lipoma bothers you, is painful or is growing, you may want to have it removed.  The exact cause of lipomas is unknown.  Lipomas tend to run in families, so genetic factors likely play a role in their development.  Risk factors include being between 40 and 60 years old.  Although lipomas can occur at any age, they're most common in this age group.  Lipomas are rare in children... People with other disorders, including adiposis dolorosa, Madelung disease, Cowden syndrome and Gardner's syndrome, have an increased risk of multiple lipomas.

The August 2012 VA examiner also wrote that, according to the American Academy of Family Physicians:

Lipomas have been identified in all age groups but usually first appear between 40 and 60 years of age... Congenital lipomas have been observed in children... Some lipomas are believed to have developed following blunt trauma.  While solitary lipomas are more common in women, multiple tumors (referred to as lipomatosis) are more common in men... Hereditary multiple lipomatosis, an autosomal dominant condition also found most frequently in men, is characterized by widespread symmetric lipomas appearing most often over the extremities and trunk. 

Initially, the claim must be denied on a presumptive basis.  First, there is no evidence of a soft tissue tumor within one year of the Veteran's discharge.  Also, though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicides during service, the Board observes that soft tissue tumors are not diseases for which a presumption based on herbicide exposure is warranted under section 3.309(e).  As such, presumptive service connection is not warranted.  

The Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Nevertheless, the claim is also denied on a direct basis.  First, service treatment records are negative for any tumors and the separation history and physical examination in April 1970 identified no physical abnormalities of the gastrointestinal system.  Rather, the earliest evidence of a soft tissue tumor is dated in June 2004, approximately 34 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, the preponderance of the medical evidence is against a nexus between the Veteran's soft tissue tumors and the Veteran's active military service, to include herbicide exposure.  Significantly, while Dr. W.D. related the Veteran's soft tissue tumors with his exposure to an herbicide agent, he provided no rationale for this opinion.  The August 2012 VA examiner opined that the Veteran's soft tissue tumors are not related to his presumed exposure to herbicide agents and cited supporting medical treatise evidence in support of his opinion.  As such, the Board finds the August 2012 VA opinion more persuasive than Dr. W.D.'s opinion.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, however, any statements as to continuous problems with soft tissue tumors since service are not found to be persuasive in light of the fact that the Veteran has not contended that he developed a soft tissue tumor during service or shortly thereafter.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for soft tissue tumors.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

3.  Skin disorder

The Veteran is seeking service connection for a skin disorder which he contends began during service and has continued since military service.  Service treatment records show that he was treated for a rash on his abdomen in November 1968 and April 1969 and was diagnosed with pediculosis pubis in November 1968.

The Veteran submitted an initial claim for service connection for skin disorders in July 2004 and was afforded a VA skin examination in February 2005.  This examination shows diagnoses of chronic tinea versicolor of the back, tinea cruris of the groin area, tinea pedis of both feet, and onychomycosis of the toenails.  The February 2005 VA examiner related the Veteran's tinea versicolor to the Veteran's military service but provided a negative nexus opinion with regard to tinea cruris.  Specifically, the examiner wrote that the Veteran was diagnosed with pediculosis pubis without any mention of tinea cruris, hence it was less likely than not that the Veteran's tinea cruris is secondary to the rash that he had while in active service.  Specific to tinea pedis, the examiner wrote that while it was conceivable that the Veteran had tinea pedis that was secondary to his active service, this was speculative as there was no clear mention in his files or his records.  

Service connection for tinea versicolor and tinea pedis with onychomycosis was denied by rating decision in March 2005 but, by rating decision dated in July 2005, service connection was granted for tinea versicolor, assigning a noncompensable disability rating effective July 27, 2004.  The Veteran disagreed with the decision concerning tinea versicolor and tinea pedis but failed to perfect an appeal of this decision.  

The Veteran submitted the current claim for service connection for a skin disorder in February 2007.  In connection with this claim, he was afforded a VA examination in August 2007.  This examination shows only a diagnosis of tinea versicolor.  By rating decision dated in December 2007, the Veteran's disability rating for tinea versicolor was increased to 10 percent disabling effective February 22, 2007 and service connection for tinea cruris and tinea pedis with onychomycosis was again denied.  The Veteran perfected an appeal of the December 2007 decision and was afforded another VA skin examination in July 2008.  

The July 2008 VA examiner diagnosed tinea cruris of the buttocks and groin, tinea pedis, pediculosis pubis, a skin condition of the scalp, bilateral legs, and arms, and onychomycosis.  This examination report also shows complaints regarding the scalp.  With regard to the tinea cruris, the examiner wrote that the Veteran was not treated for tinea cruris while in service and this was not related to the pediculosis pubis which was treated in service.  While the Veteran did have treatment for tinea versicolor of the back without mention of the groin area, it was less likely than not that the current tinea cruris is related to the tinea versicolor in service.  With regard to the tinea pedis, the examiner noted the Veteran's allegation that he was treated for "athletes feet" and "jungle rot" in service but wrote that it would be mere speculation to link the Veteran's current tinea pedis with military service given the lack of documentation of treatment in service.  With regard to the pediculosis pubis, the examiner noted that there was no current evidence of this condition and, while the Veteran was treated for this condition in service, it was not related to or a cause of the current tinea cruris.  With regard to the skin conditions of the scalp, bilateral legs, and arms, the examiner noted that there were no active eruptions or lesions on examination and opined that this was not related to the tinea versicolor documented in service.  With regard to the onychomycosis, the examiner wrote that this was minimally active under the great toenails, bilaterally, but that there was no documentation of treatment in service.  As such, the examiner opined that it was less likely than not that the onychomycosis was related to the Veteran's military service.  

The Veteran was afforded another VA examination in May 2009.  This examination noted diagnoses of tinea versicolor, tinea cruris, and tinea pedis and indicated that these conditions were unchanged since the prior examination.  

As above, the Board remanded this case in April 2011 for additional medical examination and opinion.  Specifically, it was noted that none of the VA opinions had addressed whether or not the Veteran's currently diagnosed skin disorders are related in any way to his exposure to herbicide agents and none of the VA opinions had addressed whether or not any current skin disorder was etiologically related to any service-connected disability, to include by way of aggravation.

Pursuant to the Board remand, the Veteran was afforded a new VA examination in March 2012.  This examiner diagnosed tinea versicolor and tinea cruris and noted the Veteran's in-service treatment for skin problems.  The examiner opined that the Veteran's "tinea" is more likely as not related to the Veteran's military service as the Veteran was treated for "tinea" in service.  The examiner also opined that the Veteran's "skin condition" was less likely than not related to Agent Orange as there was no medical evidence that links tinea to Agent Orange since it is not one of the 14 presumptive conditions related to Agent Orange.  Finally, the examiner opined that the Veteran's current "skin condition" is less likely as not aggravated by any other service-connected disability.  

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for a skin disorder, to include tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, legs, and scalp is warranted.  

As an initial matter, the Board finds that the Veteran has diagnoses of tinea cruris, tinea pedis, onychomycosis, and skin disorders of the buttocks, bilateral legs, arms, and scalp during the appeal period.  

The Board also finds that there is a nexus between these disorders and the Veteran's military service.  With regard to the tinea cruris, while the February 2005, August 2007, and July 2008 VA examiners opined that the Veteran's tinea cruris was not related to his military service, the March 2012 VA examiner stated that the Veteran's "tinea" had its onset in service and did not differentiate between the Veteran's service-connected tinea versicolor and nonservice-connected tinea cruris.  With regard to the tinea pedis, neither the February 2005 nor the July 2008 VA examiner actually gave a negative nexus opinion for this diagnosis and instead noted that no opinion could be made without speculation.  Furthermore, as above, the March 2012 VA examiner stated that the Veteran's "tinea" had its onset in service.  With regard to the onychomycosis, the February 2005 VA examination suggests an association between tinea pedis, which has been linked to military service, and the Veteran's onychomycosis.  With regard to the remaining skin conditions of the buttocks, bilateral legs, arms, and scalp the Board finds that the general positive nexus opinion of "tinea" could pertain to a skin disorder of any part of the body.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that a skin disorder, to include tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, legs, and scalp is related to his military service.  Therefore, service connection for such disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.


ORDER

A disability rating greater than 30 percent for PTSD is denied.

Service connection for a pulmonary disorder is denied.  

Service connection for soft tissue tumors is denied.	

Service connection for a skin disorder, to include tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, legs, and scalp is granted.  


REMAND

1. Hypertension

With regard to the hypertension issue, this issue was previously remanded by the Board in April 2011 for a medical opinion regarding whether the Veteran's hypertension is secondary to or aggravated by a service-connected disability.  Pursuant to the April 2011 Board remand, the Veteran was afforded a VA hypertension examination in March 2012.  The examiner opined that the Veteran's hypertension did not manifest during service or within one year of service and that a service-connected disability did not cause or aggravate his hypertension.  As rationale for this opinion, the examiner wrote that there was no medical evidence showing a relationship between hypertension and herbicide agents. 

In a September 2016 Informal Hearing Presentation, the Veteran's representative wrote that the March 2012 VA examination report is insufficient for evaluation purposes.  Specifically, while the examiner stated that the Veteran suffered from no service-connected disabilities that could cause or aggravate hypertension, the Veteran is service connected for PTSD and publicly available information, some from VA, indicates that PTSD may cause or aggravate hypertension.  See "PTSD and Physical Health," available at http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp, last viewed 21 Sep 2016.

Furthermore, although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

Thus, a remand is necessary to obtain a medical nexus opinion that takes into consideration the medical treatise evidence cited in the September 2016 Informal Hearing Presentation as well as the report from the National Academy of Sciences Institute of Medicine.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

2. Bilateral hearing loss and tinnitus

With regard to the bilateral hearing loss and tinnitus issues, the Veteran was last afforded a VA audiological examination in March 2012.  Significantly, this examination report does not show hearing loss in either ear pursuant to 38 C.F.R. § 3.385 and the examiner declined to provide an opinion regarding the Veteran's claim based on a lack of diagnosis of hearing loss pursuant to  38 C.F.R. § 3.385.  The examination report is also negative for an indication of tinnitus as the Veteran denied experiencing recurrent tinnitus at that time.

In the September 2016 Informal Hearing Presentation, the Veteran's representative requested that the Veteran be afforded a new VA audiological examination.  Specifically, it was noted that there was a discrepancy between VA treatment records, which note hearing loss severe enough to warrant the use of hearing aids, and the results of the March 2012 VA examination which suggest that the Veteran does not suffer from hearing loss.  It was also noted that the March 2012 VA examiner failed to provide an opinion regarding the Veteran's claimed tinnitus.  

A review of the Veteran's VA treatment records shows that the has been issued hearing aids through the VA.  While there are no audiometric findings for the Veteran's hearing, given the possibility that the Veteran may now have hearing loss to a degree considered disabling under 38 C.F.R. § 3.385 he should be afforded another VA examination on remand.

Also, the most current VA treatment records of record are dated in September 2016.  As there may be more recent VA treatment records showing a diagnosis of hearing loss pursuant to 38 C.F.R. § 3.385 or treatment for tinnitus, all VA treatment records dated since September 2016 should be obtained on remand.  

3. Low back

With regard to the low back issue, the Veteran's service treatment records are negative for complaints or treatment of a back disorder.  Significantly, the Veteran's April 1970 separation examination shows a normal spine.  The earliest post-service evidence of a back disorder is a March 2014 VA X-ray showing degenerative changes in the facet joints of L3, L4, and L5 levels.  The assessment was lumbar segmental dysfunction, degenerative disc disease, and degenerative joint disease of the lumbar spine.  

In a September 2016 Informal Hearing Presentation, the Veteran's representative wrote that, on that date, he had spoken with the Veteran and the Veteran contended that he suffered from a low back disability due to standing and marching in service.  He stated that he experienced back pain in service but did not seek treatment for it.  Based on the above, the Veteran requested that he be afforded an examination of his low back.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran argued that his continuity of symptomatology satisfied the "low threshold" of evidence needed to suggest a nexus between his present disability and his active duty service.  Locklear v. Nicholson, 20 Vet.App. 410, 418-419 (2006).  

The Veteran has not yet been afforded a VA examination for his claimed low back disorder.  Given the evidence of a current disability of the low back along with the Veteran's statements regarding back pain during service and continuity of symptomatology since service, the Board finds that a remand is necessary to afford the Veteran a VA examination and obtain a medical opinion.  

4. Bone spur of right foot

With regard to the bone spur of right foot issue, in a February 2017 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bone spur of the right foot.  Later that month, the Veteran submitted an NOD as this decision and the claims file does not yet contain an SOC regarding this issue.  As such, the right foot issue is remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240.  

Accordingly, the case is REMANDED for the following action:

1.  An SOC, containing all applicable laws and regulations, on the issue of entitlement to service connection for bone spur of the right foot must be issued to the Veteran and his representative.  They should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

2.  Obtain any outstanding treatment records regarding the issues on appeal, to include VA treatment records dated from September 2016 to the present.  

3.  After obtaining any outstanding treatment records,  return the claims file to the VA hypertension examiner who conducted the March 2012 VA examination.  If the March 2012 VA examiner is not available, the claims file should be provided to another examiner. 

Following a review of the record, the examiner is to offer opinions for the following questions:

a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected PTSD?

b) Is it at least as likely as not that the Veteran's hypertension is aggravated beyond the normal progress by his service-connected PTSD?  

c) Is it at least as likely as not that the Veteran's hypertension had onset in service, or is otherwise etiologically related to service, to include as a result of his presumed in-service exposure to herbicides?  In this regard, the examiner is to consider the latest findings from the National Academies of the Sciences updates to Agent Orange, as the Academy has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

A rationale is requested for any opinion given.

4.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has hearing loss to a degree considered disabling under 38 C.F.R. § 3.385. 

For any current hearing loss found upon examination, provide an opinion regarding whether it is at least as likely as not that it had its onset during active service or is otherwise the result of a disease or injury in service.

A rationale is requested for any opinion given.

5.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his low back disorder.  The claims file should be made available for review.  

The examiner should identify all low back disorders found to be present, including lumbar segmental dysfunction, degenerative disc disease, and degenerative joint disease of the lumbar spine.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that it had its onset during active service or is otherwise the result of a disease or injury in service.

The examiner should specifically address the Veteran's reported history that he suffered from a low back disability due to standing and marching in service and  that he experienced back pain in service but did not seek treatment for it.  

A rationale is requested for any opinion given. 

6.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


